McMurray, Presiding Judge.
Defendant appeals his conviction for driving under the influence of alcohol and failure to maintain lane. Held:
Defendant was not denied due process under State or federal law based on the arresting officer’s refusal to allow him to have an independent blood test. Defendant forfeited his right to such independent testing by refusing the arresting officer’s request to submit to a state-administered breath test after being advised under OCGA § 40-5-67.1. Allen v. State, 229 Ga. App. 435, 438 (2) (a), (b) (494 SE2d 229). The trial court did not err in denying defendant’s motions to dismiss and motions in limine to exclude evidence.

Judgment affirmed.


Blackburn and Eldridge, JJ, concur.